Citation Nr: 1434534	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurologic condition of the left upper extremity, to include carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1992 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2010 VA examiner determined that the Veteran does not have CTS.  However, the examiner diagnosed left wrist numbness and suggested that the Veteran also had mild left radial sensory deficit.  A supplemental medical opinion is needed in this case to clarify the diagnoses and obtain etiology opinions for any neurologic disabilities aside from CTS.  Additionally, in May 2011, the Veteran informed VA that he received private treatment for CTS; the RO must attempt to obtain his private medical records.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a release form for medical records generated by his private health care providers.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Return the Veteran's claims file to the examiner who conducted the January 2010 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner should note the previously provided detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, which show a diagnosis of CTS. 

ii) The report of the January 2010 VA examination.  

iii) The Veteran's May 2011 assertion that he had CTS in service and has experienced symptoms since that time.  

c) The examiner must provide all applicable neurologic diagnoses for the Veteran's left upper extremity.  For each diagnosis rendered, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neurological condition began during active service or is otherwise related to any incident of service.

In providing the requested opinion, the examiner must consider the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



